DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Peter C Yi (Reg#61790) on 2/9/2021.

The application has been amended as follows: 
21.	(Currently Amended)  A shield can, comprising:
a frame including a cross-bar for installing the frame on a printed circuit board (PCB), a connection point of the cross-bar being connected to a top of a side of the frame, the connection point of the cross-bar being narrower than a bar portion of the cross-bar, the frame including a burr at the connection point after removal of the cross-bar from the frame, the burr being a portion of the cross-bar left behind as a result of the removal of the cross-bar from the frame; and
a lid to the frame for forming an electromagnetic shield for components within the frame, the lid including a hole to fit the burr.
Cancelled)
44. (New) The shield can of claim 21, wherein the connection point of the cross-bar is narrow to enable the cross-bar to be removed from the frame by snipping or twisting the cross-bar.
Reasons for allowance
Claims 21-22, 25-36, 38-41, 43-44 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 21 the prior art of record, individually or in combination does not teach or fairly suggest:
A shield can, comprising:
a frame including a cross-bar for installing the frame on a printed circuit board (PCB), a connection point of the cross-bar being connected to a top of a side of the frame, the connection point of the cross-bar being narrower than a bar portion of the cross-bar, the frame including a burr at the connection point after removal of the cross-bar from the frame, the burr being a portion of the cross-bar left behind as a result of the removal of the cross-bar from the frame; and
a lid to the frame for forming an electromagnetic shield for components within the frame, the lid including a hole to fit the burr.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the shielding can comprising a frame including a burr at the connection point after removal of the cross-bar from the frame, the burr 

The primary reason for allowance of independent claim 25 the prior art of record, individually or in combination does not teach or fairly suggest:
A shield can, comprising:
a frame for installing on a printed circuit board (PCB) by using a cross-bar connected to the frame at one or more connection points, the frame including one or more burrs at the one or more connection points, the one or more burrs being portions of the cross-bar left behind as a result of removal of the cross-bar from the frame; and
a lid for connecting over the frame to form the shield can around components within the frame, the lid including one or more holes that align to receive the one or more burrs at the one or more connection points.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the shielding can comprising a frame the frame including one or more burrs at the one or more connection points, the one or more burrs 

The primary reason for allowance of independent claim 34 the prior art of record, individually or in combination does not teach or fairly suggest:
A computing device, comprising:
a printed circuit board (PCB);
one or more components installed on the PCB and configured to produce an electromagnetic field; and
a shield can providing an electromagnetic shield for the one or more components, the shield can including a lid connected to a frame installed on the PCB and around the one or more components, the frame including a burr at a connection point where a cross-bar was connected to the frame, the burr being a portion of the cross-bar left behind as a result of removal of the cross-bar from the frame, the lid including a hole for receiving the burr when connected to the frame.

The closest prior arts of record are provided in the non-final (10/14/2020). In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Specifically, the pertinent prior art(s) do not teach the specific configuration of the frame including a burr at a connection point where the cross bar was connected to the frame, the burr being a portion of the cross-bar left behind as a result of removal of the cross-bar from the frame, the lid including a hole for receiving the burr when connected to the frame.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841